     Case 3:20-cv-01010-MMA-AGS Document 6 Filed 07/01/20 PageID.23 Page 1 of 6



1
2
3                             UNITED STATES DISTRICT COURT
4                           SOUTHERN DISTRICT OF CALIFORNIA
5    James RUTHERFORD,                                    Case No.: 20-cv-1010-MMA-AGS
6                                        Plaintiff,       NOTICE AND ORDER: (1) FOR
     v.                                                   EARLY NEUTRAL EVALUATION
7
                                                          AND (2) SETTING RULE 26
8    VISTA PALM PLAZA LLC, et al.,                        COMPLIANCE AND CASE
                                     Defendants.          MANAGEMENT CONFERENCE
9
10
11         An Early Neutral Evaluation and Case Management Conference will be held in the
12   Chambers of Magistrate Judge Andrew G. Schopler on September 15, 2020, at 9:00 a.m.
13   Notwithstanding the pendency of any motion, the parties must timely comply with the
14   following dates, deadlines, and mandatory instructions:
15         1.     Directions to Chambers: Judge Schopler’s Chambers are located at the
16   Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Suite 5160, San Diego,
17   California 92101. Do not report to Courtroom 5C; report to Chambers. In order to gain
18   access to Chambers, the parties should take the elevator to the 5th Floor, turn to face
19   the wooden double doors (labeled “Authorized Personnel Only” and “5150”), and
20   press the wall buzzer labeled “#15 JUDGE SCHOPLER.”
21         2.     Mandatory Personal Appearances: All parties and lead attorneys must
22   appear in person at the ENE. A party that is a business, organization, or other entity must
23   have at least two people appear in person at the ENE: (1) the party’s representative
24   (someone other than the lead attorney) who has full settlement authority and (2) its lead
25   attorney. In addition, anyone else needed to authorize full settlement must appear in
26   person. Government entities are excused from this personal-appearance requirement, so
27   long as their lead attorney appears in person and has the power to recommend a resolution
28   to the ultimate settlement authority.

                                                      1
                                                                              20-cv-1010-MMA-AGS
     Case 3:20-cv-01010-MMA-AGS Document 6 Filed 07/01/20 PageID.24 Page 2 of 6



1          3.      Interpreters: If a party is not fluent in English, that party’s counsel must
2    ensure that an appropriate Court-certified interpreter appears in person at the ENE. If a
3    non-English-speaking party is not represented by counsel, that party must ensure that an
4    appropriate Court-certified interpreter appears in person at the ENE.
5          4.      Notice of Settlement Impediments: To avoid wasting the Court’s and
6    parties’ time and resources, the parties must inform the Court of any serious impediments
7    to settlement discussions, especially impediments that will prevent a party from making a
8    meaningful offer or counter-offer at the ENE. If either party identifies such an impediment,
9    it shall so inform the Court at the earliest possible opportunity, but no later than the deadline
10   for the Joint Discovery Plan or ENE Statement. If a party chooses to inform the Court of
11   such settlement impediments in its ENE Statement or the Joint Discovery Plan, that
12   information must appear in a clearly labeled “Settlement Impediments” section. Depending
13   on the nature of the impediment, the Court may set a telephonic status conference, re-
14   schedule the ENE, or take other action.
15         5.      ENE Statements: By the below-listed date, the parties must email their ENE
16   statements to efile_schopler@casd.uscourts.gov. Each statement, which is limited to five
17   pages, must outline:
18      a. All ENE attendees for that side, including their names, titles, and positions.
19      b. The nature of the case, including the claims and defenses.
20      c. The requested settlement terms. These settlement terms may be attached as an
21         addendum or exhibit, rather than included in the five-page ENE statement. But the
22         requested settlement terms must include:
23         (1) A specific financial demand or offer (or a detailed explanation of why a financial
24              demand or offer cannot be made), and
25         (2) All other settlement terms (for example, confidentiality, tax treatment,
26              employment retention/termination, etc.).
27
28

                                                    2
                                                                                   20-cv-1010-MMA-AGS
     Case 3:20-cv-01010-MMA-AGS Document 6 Filed 07/01/20 PageID.25 Page 3 of 6



1    If exhibits are attached and the total submission amounts to more than 20 pages, a courtesy
2    hard copy must also be delivered directly to Chambers. At their discretion, the parties may
3    choose to share their statements with opposing counsel or to keep them confidential.
4          6.     Case Management: A Joint Discovery Plan must be filed on the CM/ECF
5    system as well as lodged with Judge Schopler by emailing the Plan to
6    efile_schopler@casd.uscourts.gov as set out below. If the Plan with its attachments
7    exceeds 20 pages, a courtesy paper copy must be delivered to Judge Schopler’s Chambers.
8    If the parties wish to modify the tentative discovery dates or limitations listed below
9    (confirmed dates are boldfaced; tentative dates are not), the Plan must set forth case-
10   specific good cause for the proposed modifications.
11                            CASE MANAGEMENT SCHEDULE
12                           Event                              Deadline
13              Rule 26(f) Conference                July 15, 2020
14              Rule 26 Initial Disclosures          September 4, 2020
                Joint Discovery Plan                 September 8, 2020
15
                ENE Statements                       September 8, 2020
16
                ENE and CMC                          September 15, 2020, at 9:00
17                                                   a.m.
18              Motions to Amend                     October 16, 2020
19              Expert Witness Designations February 12, 2020
                and Disclosures
20              Rebuttal Expert Witness      March 12, 2021
21              Designations and Disclosures
                Fact Discovery Completion    April 16, 2021
22
                Expert Discovery Completion          April 16, 2021
23
                MSC Statements                       April 23, 2021
24              Mandatory Settlement                 April 30, 2021, at 9:00 a.m.
25              Conference
26
27
28

                                                 3
                                                                               20-cv-1010-MMA-AGS
     Case 3:20-cv-01010-MMA-AGS Document 6 Filed 07/01/20 PageID.26 Page 4 of 6



1                                   DISCOVERY LIMITATIONS
2                Discovery Type                         Restriction (Per Side)
3                Depositions                            No more than [10]
4                Requests for Admission                 No more than [25]
                 Interrogatories                        No more than [25]
5
                 Requests to Produce Documents No more than [25]
6
7
           7.      Magistrate Judge Consent Forms: If all parties consent to the Magistrate
8
     Judge exercising jurisdiction to conduct all proceedings, including trial, each party must
9
     provide plaintiff’s counsel with an executed copy of the attached consent form. Plaintiff
10
     should file these consent forms in paper format at the Clerk’s Office as soon as possible.
11
     See Local Civil Rule 73.1. The consent forms should not be filed with the court
12
     electronically. The parties are free to withhold consent without adverse consequences. In
13
     fact, unless all parties consent to the Magistrate Judge’s jurisdiction, no judicial officer will
14
     be informed about the consent forms or their contents. Questions related to the consent
15
     forms should be directed only to the Clerk’s Office at (619) 557-5600. Please do not call
16
     Chambers’ staff with questions on this issue.
17
           8.      Notice to New Parties: If any parties respond to the complaint after today’s
18
     date, plaintiff’s counsel must promptly notify them about the ENE and this Order.
19
           9.      Pre-ENE Settlement: If the parties resolve the matter, they must telephone
20
     Judge Schopler’s Chambers as soon as possible. In order for the ENE to be vacated and
21
     personal appearances excused, the parties must:
22
                a. File a Joint Motion to Dismiss and separately email the assigned District Judge
23
                   a proposed order; or
24
                b. File a Settlement Notice containing the electronic signatures of counsel for all
25
                   settling parties; or
26
                c. Obtain Court approval to vacate the ENE and avoid personal appearances, by
27
                   explaining in the telephone call to Judge Schopler’s Chambers the
28

                                                    4
                                                                                   20-cv-1010-MMA-AGS
     Case 3:20-cv-01010-MMA-AGS Document 6 Filed 07/01/20 PageID.27 Page 5 of 6



1                extraordinary circumstances that prevent the parties from complying with
2                options a or b, above.
3
4    Dated: July 1, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5
                                                                        20-cv-1010-MMA-AGS
Case 3:20-cv-01010-MMA-AGS Document 6 Filed 07/01/20 PageID.28 Page 6 of 6



                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA



James RUTHERFORD,                                            Case No.: 20-cv-1010-MMA-AGS
                                        Plaintiff(s)
                                                             NOTICE, CONSENT, AND
v.                                                           REFERENCE OF A CIVIL ACTION TO
                                                             A MAGISTRATE JUDGE
VISTA PALM PLAZA LLC, et al.,
                            Defendant(s)




Notice of a magistrate judge's availability. A United States magistrate judge of this court is available
to conduct all proceedings in this civil action (including a jury or nonjury trial) and to order the entry
of a final judgment. The judgment may then be appealed directly to the United States court of appeals
like any other judgment of this court. A magistrate judge may exercise this authority only if all parties
voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent
without adverse substantive consequences. The name of any party withholding consent will not be
revealed to any judge who may otherwise be involved with your case.

Consent to a magistrate judge's authority. The following parties ☐ Consent / ☐ Do Not Consent*

to have a United States magistrate judge conduct all proceedings in this case including trial, the entry
of final judgment, and all post-trial proceedings.
             Printed Names                  Signatures of all parties and counsel for all parties   Dates




                                          REFERENCE ORDER
IT IS ORDERED: This case is referred to United States Magistrate Judge Andrew G. Schopler, to
conduct all proceedings and order entry of a final judgment in accordance with 28 U.S.C. § 636(c),
Fed. R. Civ. P. 73, and CivLR 73.1.


 Date                                              United States District Judge

* Pursuant to Civil Local Rule 73.1, if (and only if) all parties have consented to the
reference to a magistrate judge, then Plaintiff shall file the consent form(s) in paper format
at the Clerk’s Office.
